 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCannon Industries,IncandUnited Steelworkers ofAmerica,AFL-CIO Cases 3-CA-13498 3-CA-13610 and 3-CA-13680November 10 1988DECISION AND ORDER13Y CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 1 1987 Administrative LawJudge James F Morton issued the attached deciSionThe Respondent filed exceptions and a supporting brief and the General Counsel filed ananswer to the Respondents exceptions and amotion to strike the Respondents exceptions TheUnion also filed a brief in answer to the Respondent s exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge s rulings findings 2and conclusions and to adopt the recommendedOrder as modified 31The Respondent has excepted to the judge sfinding thatWilliamAlstonwas a supervisorwithin the meaning of the Act The Respondentcontends inter alia that Alston s duties were thatof a leadman that he performed no paperwork andthat he received an hourly wage The judge foundthatAlston supervised the employees in the welding department because he used independent judgment and authority regularly to direct the employeeswork in order to meet the Respondents production needsWe agree In so doing we also relyon testimony that shows Alston granted time offgave orders to work overtime and on a daily basis'The General Counsel has moved to strike the Respondents exceptions contending that they are too lengthy and contain both factual andlegal arguments in contraventionof Sec 102 46(b)(1) of theBoard s Rulesand RegulationsAlthough parts of the Respondents exceptions do notfully comply with Sec 102 46(b)(1) we find that they are not so deficientas to warrant strikingMoreover the General Counsel has not shownprejudice as a result of any deficiency In light of all these circumstancesthe motion is denied See e gHedaya Bros277 NLRB 942 fn 1 (1985)2 The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find on the basis of the evidence no basis for reversing the findingsNo exceptions were filed to the judge s findings that the Respondentdid not violate Sec 8(a)(1) of the Act by creating the impression that itsemployees union activities were under surveillance by promising employees an extended Thanksgiving holiday and by coercively questioningan employee about his union sympathiesaWe have concluded that a broadremedial order is inappropriate as ithas not been shown that the Respondent has a proclivity to violate theAct SeeHickmott Foods242 NLRB 1357 (1979)resolved employeecomplaintsand meted out disciplineAlthough the judge doesnot mention or discuss certain aspects of this testimony it is uncontradictedThus Alston s job involvingas it doesthe regular exercise of supervisory authority is inmarked contrast to the situation inBowne of Houston280 NLRB 1222 (1986) in which the Boarddetermined that the alleged exercise of supervisoryauthority was shown either to be routine lackingin independent judgment independently reviewableby a higher authority or performedon an irregularor sporadic basisAccordinglywe conclude thatAlston was a supervisorat all timesmaterialThe Respondent has also excepted inter alia tothe judge s finding that Robert Jones dischargewas unlawfulThe Respondent contends thatJones discharge was lawful because he had accumulated over 40 hours of absences and had received a warning in April and June 1986 The Respondent also contends that because Jones did nottestifyan adverse inference should be givenagainst theGeneral Counsel Because we agreewith the judge s finding that the General Counselhas established a prima facie case regarding the unlawfulness of the discharges and that the Respondent has failed to rebut it the fact that Jones did nottestify is not dispositive nor do we find it persuasive that Jones had receivedwarningsapproximately 5 months before his discharge The warning inApril was issued before institution of the Respondent s absenteeismprogram which by its own termswiped the slate clean as of May 2 1986 Furtherthe judge found and we agree that the Respondent made it clear that it would retaliateagainst itsemployees for supporting the Union and that thiswas the Respondents motivation for not complying with its own absentee policy and for not providmg Jones and the other discriminatees with therequisite final warning notice Thereforewe alsoagree that Jones discharge was part of the Respondent s unlawful scheme to get rid ofitsunionadherents 4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent Cannon Industries IncRochesterNewYork its officers agents successors and assignsshall take the action set forth in the Order as modifeed4 In light of the factors showing the Respondent s awareness of HenryJones union activities as described and relied on by the judge MemberJohansen find it unnecessary to pass on the judge s additional statementthat the circumstances of the case would also warrant the application ofthe small plant doctrine291NLRB No 101 CANNON INDUSTRIES1Substitute the following for paragraph 1(f)(f)In any like or related manner interferingwith restraining or coercing employees in the exercise ofthe rightsguaranteedthem by Section 7of the Act2 Substitutethe attachednoticefor that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT coercively question you aboutyour support for United Steelworkers of AmericaAFL-CIOWE WILL NOTthreaten to discharge you in orderto discourage support for this UnionWE WILL NOT state to you that it is futile foryou to support this UnionWE WILL NOT warn you against talking aboutthe Union while you are on your own breaktimesWE WILL NOT lay off or discharge any employeeto discourage support for the UnionWE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Henry Jones Michael ChikeyAnthonyFrasier,Robert Jones,Robert Peterson,Kelvin Rodwell,and Cleveland Willis immediateand full reinstatement to their formerjobs or, ifthose jobs no longer exist to substantially equivalent positions without prejudice to their seniorityor any other rights or privileges previously enjoyed and WE WILL make them whole for any lossof earnings and other benefits resulting from theirlayoffs or discharges less any net interim earningsplus interestWE WILL notify each of them that we have removed from our files any reference to their layoffsor discharges and that thelayoffs ordischargeswill not be used against them in any wayCANNONINDUSTRIES, INCMichael Cooperman Esqfor the General CounselThomas A Fink Esq (Davidson Fink,Cook &Gates)ofRochester New York for Cannon Industries IncMichael Reilly Esq(E Joseph Giroux Esq)of BuffaloNew York for United Steelworkers of AmericaAFL-CIODECISIONSTATEMENT OF THE CASEJ633JAMES F MORTON Administrative Law Judge Theamended complaint in these cases which were consolidated for hearing alleges that Cannon Industries Inc(Respondent)has violated Section 8(a)(1) and (3) of theNational Labor Relations Act (the Act) More particularly the allegations are that Respondent unlawfully interrogated its employees regardingtheir support for UnitedSteelworkers of AmericaAFL-CIO (the Union) threatened and otherwise coerced them in order to discouragesupport for the Union and discnminatonly terminatedtheemployment of seven employeesRespondent sanswer placed those matters in issue and also the matterconcerningwhetherWilliamAlston is a supervisorAlston is alleged to have been Respondents agent in thecommission of many of the alleged coercive acts Certainother allegations of the complaint were withdrawn at thehearingThe hearing was held in Rochester New York on 6through 10 April 1987 On the entire record includingmy observation of the demeanor of the witnesses andafter due consideration of the briefs filed by the GeneralCounsel the Union and the Respondent I make the followingFINDINGS OF FACTIJURISDICTION-LABOR ORGANIZATIONThe amended pleadings establish and I thus find thatRespondent manufactures and assembles automobile partsand related products at its plant in RochesterNewYorkand that in its operations annually it meets theBoard s nonretail standard for the assertion of junsdictionI furtherfind based on the pleadings that the Union isa labor organization as defined in Section2(11) of theActIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundJackCannon owns and is chief operatingofficer ofRespondent He had been the owner and manager of twocompanies that had been involved in an unfair laborpractice case SeeCannon Air Conditioning252 NLRB556 (1980)In that case the Board dismissed the complaintwhichalleged that those two companies as asingle enterprisehad violatedSection 8(a)(5) of the Actby refusingto apply theprovisionsof the collective bargaining agreement covering employeesof Cannon AirConditioning to employeesof Yor Tex TheBoard determined therethat the Yor Tex employeeswere not an accretion to the represented unitRespondent was formedin 1979It performs functionssimilar to those that had been performedby the joint enterpnseCannonAir Conditioning and Yor Tex anduntil recently as discussed below its employees were unrepresentedItoccupies a 3000 square foot plant inRochesterNew York 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJack Cannon handles administration and sales functionsand delegates to a general manager the responsibility foroverseeing the production operations Cannon howevertours the facility frequently and actively participates inhiring employees and in setting personnel policyIn mid 1986 Respondent had about 40 production andmaintenance employees For the most part they werepaid somewhat above minimum wage In August 1986 anew general manager Raymond Wolf was hired Alldates hereafter are for 1986 unless specified otherwiseB The Union s Organizing EffortThe testimony by General Counsels witnesses establashed the following developments respecting the Union sorganizational efforts In late September a welder in Respondent s employ Henry Jones telephoned the Unionand spoke with one of its organizers Richard KnowlesThey scheduled a meeting at the Union s office whichwas held on 29 September and attended by Henry Jonesand two other employees of Respondent ClevelandWillis and Joseph Johnson Three union meetings heldinOctober were attended by these same employees andseveral others-namelyDaleWebb James Seno andRobert James On 15 October Knowles gave them unionauthorization cards to be distributed to Respondents employeesBy 20 October virtually all of Respondent sproduction and maintenance employees had signed thosecardsOn 20 October the Union wrote to Jack Cannon demanding that Respondent recognize it as the exclusivecollective bargaining representative of these employeesOn 22 October the Union filed a petition with theBoards Regional Office which docketed it as Case 3-RC-8981 A Stipulated Election Agreement in that casewas approved on 14 November The Union won theelection held on 19 December by a 29 to 3 vote withthree challenged and two void ballots On 29 Decemberthe Region issued a Certification of Representative to theUnionMost of the alleged unfair labor practices the GeneralCounsel contends occurred between 22 October and 31December-from shortly after the Union demanded recogition until shortly after it was certifiedC Alleged Unlawful Acts by Jack CannonThe complaint alleges and the answer denies that Respondent by Cannon engaged in unlawful interrogationof its employees threatened them with discharge andplant closure informed them that it would be futile forthem to support the Union and orally promulgated arule prohibiting them from talking about the Union whileon breaktimesOn 7 November Cannon held a meeting of Respondent s employees in the cafeteria He presented them withhis views regarding the Union In the course of his remarks according to witnesses called by the GeneralCounselCannon informed the employees that theycould talk about the Union before work or at lunchtimebut not on breaktime because he was paying them fortheir breaktime Cannon testified that at that meeting hetold the employees that it was not fair for them to discuss the Union on his time he testified that he did notrecall exactly which[he] saidThe witnesses called by the General Counsel in thisareawere quite clear that Cannon specified that theywere not to talk about the Union at their breaktimes andI credit their testimonyRespondents brief notes that there is no evidence thatRespondent disciplined any employee or otherwise enforced any rule against campaigning during breaktimesThe General Counsels brief characterizes Cannons remarks as illustrative of his hostility toward the UnionThe Union s brief citesT R W Inc257NLRB 442(1981) for the proposition that a company rule that prohabits the solicitation or the distribution of campaign materialsduring breaktimes tends to unlawfully interferewith and restrain employees in the exercise of theirrights under Section 7 of the Act The Union notes further that Respondent had never retracted the ruleInOur Way Inc268 NLRB 394 (1983)the Board setforth the principles governing no solicitation and no distribution rules In that case the Board made clear that arule that prohibits solicitation on employees breaktimesispresumptively invalidRespondent assertswithoutmore that Cannon s remarks were aimed only at increasing productionThat observation does not suffice torebut the presumption of invalidityFurtherand asnoted by the Union in its brief the rule promulgated byCannon was not only overly broad but also was specifically aimed at talk among the employees about theUnion a clearly discriminatory restriction For these reasons and also for those set out in the judge s decision inSouthwest Gas Corp283 NLRB 543(1987) I find thatRespondent by Cannon promulgated on 7 November arule that interfered with restrained and coerced its employees respecting their riglits under Section 7 of theAct Respondent has suggested that the matter is moot asthe rule was never enforced I reject that contention because there has been no showing that Respondent everacted to repudiate or ameliorate the rule SeeFredoniaValley Quarries272 NLRB 843 844 (1984)Respecting the allegation that Respondent throughCannon threatened to close the Rochester facility todefeat the Union s organizational effort the GeneralCounsel offered the following testimony given by one ofthe alleged discriminateesKelvin Rodwell In late October or early November left work early because hisdaughter was illHe returned to work that day in thelate afternoon Jack Cannon accompanied by GeneralManager Raymond Wolf approached him Cannon saidthat he heard that he Rodwell was on the hit list Rodwell askedWhat hit list?Cannon replied that he heardthat Rodwell had signed a card for the Union Cannonasked Rodwell what he thought the Union could do forhimRodwell answered that it might get him betterwages and benefits Cannon told him that he would nothave a union in his plant and that those guys that started all of thisdon t know what they have gottenthemselves intoCannon asked Rodwell why he signeda union card when he did not know anything about theUnion Cannon told him that he should not have signedsomething he knew nothing about and that he Cannon CANNON INDUSTRIES635was not going to have a union come in here and thatif it does he (Rodwell)would get a raise of 5 to 10 centsatmost and not even that if he had anything to do withitWolf made a reference to a strike Rodwell could notrecall the specific referenceCannon stated that thepeople in the back(a reference to the welding shop andtool and die employees)did not know what they startedThe conversation ended when Cannon gave him a pamphlet about unionsCannon who was present at the hearing when Rodwell gave his account testified as follows Cannon hadheld a meeting with employees on 7 November(the onediscussed above)Rodwell was not at that meeting because heleftwork early that dayRodwell returned tothe plant later that day and wanted to know what he hadmissedCannon told him that the meeting was over butthat he would briefly go over the important points Hethen told Rodwell that he did not think a union wasneeded and he asked Rodwell for his opinion Cannoncould not recall if Rodwell took one of the pamphletsthat had been made available to the employees who attended the meeting Cannon did not make a reference toahit listor to guys inthe backGeneral Manager Wolf testified concerning other matters but made no reference to his being with Cannon andRodwell that afternoonRodwell s account appears to be uncontrived Cannon s account also appears plausible in that it is reasonable that he would have reviewed with Rodwell the substance of the employee meeting he Cannon had heldearlier thatdayWolf's failure to testifyabout the discussion raises doubts that his account would havecorroborated Cannon s Certain aspects of Cannon s testimony inother areas give me pauseThushe professed at onepoint that the Union s organizing effort would help solvethe absenteeism problem that Respondenthad (As six ofthe discriminatees were notifiedthey weredischargedbecause of excessive absences I have to wonder if Cannon s statement was sardonic)At face valuehis statement may be taken as exhibiting an indifference to theunioneffortThatisbelied by his own efforts on 7 November in campaigning against the Union andithardlycomportswith hisreaction when he had first learned ofthe Union s organizationaleffortAt thattimeCannonhad angrily asked alleged Supervisor Alston how inhellthe Union came inOn balance I find Rodwell s account more persuasiveand I thus credit itRespondents brief notes that the amended complaintdoes not allege that Cannon threatened to discharge employees for supportingtheUnion-the clear import ofCannon s referring to union card signers as being on hishit listCfHorizon Air Service272 NLRB 243 244(1984) in which the Board held that a statement to anemployee that the employer will clean housewhen theUnions organizational effort is over constituted an unlawful threat of dischargeThe amendedcomplaint alleges that the Respondent by Cannon threatened its employees with plantclosureThesemantic difference doesnot obscure the essence of the violation alleged becauseeitherway the employees are faced with the fear ofbeing withoutjobs if theychoose the Union to representthem Thatis the essence of the alleged threatThe interrogation of Rodwell concerning his supportfor the Union is in context with the contemporaneousdischarge threat clearly coercive and constitutes interference with his Section 7 rights In that regard see J &B Smith Co280 NLRB537 (1986)Cannon s statement to Rodwell that he would nothave a union in his plant in the context of the unfairlabor practices in this case constitute an unlawful assertion that it was futile for the employees to support theUnionD Alleged Supervisory/Agency Status of WilliamAlstonThe GeneralCounselalleges thatWilliam Alston is asupervisor and that Respondent through Alston committed several acts violative of Section 8(a)(1) of theAct Respondent denies that Alston during the period ofthe alleged violationswas a supervisor as defined in theActRespondents president Jack Cannon testified that hehad hiredAlston beforeRespondent was formed in 1979Cannon has interests in more than one company but it isnot clear which one of these companiesAlston workedfor beforejoiningRespondentAlston became an employee ofRespondent in 1981According to JackCannon Alston was promoted from lead welder to a supervisoryposition in early 1985 but in June of that yearAlston decided to give up that position to return to hisjob as lead welderThe specificchanges affectingAlston by reasonof that promotion were his being paidaweekly salary of $400 instead of being paid at a $9hourly rate and his being required to do some recordkeeping the exact natureof which isunclear It appearsthaton his being reclassified as head welder he nolonger did paperwork and was again paid at an hourlyrate of $9 Cannon further testified that since 2 DecemberAlstonwas given the responsibility of discipliningthe peopleunder his controlRespondent s position is that Alston is a supervisorbut onlysince 2 DecemberIn late October when the Union demanded recognitionCannon angrily demandedthat Alstontell him whathappenedThe GeneralCounsel of course does notallege that inquiry as unlawful interrogation but ratheras an inquiryby a corporate officer ofa line supervisorThe GeneralCounsel presented as witnesses severalwelding department employees in support of the contention that Alston was a supervisor within the meaning ofSection 2(11) of the ActThe substance of their testimony overall is that Alston gave themtheir daily work assignments referred to himself as the foreman or supervisor of thewelding department granted their requests fortime off from work had given orders to them to workovertime and that when there was, overtimework to bedone on a SaturdayAlston openedthe plant on thoseoccasions and was the only individual in charge of operations thenAlston testifiedasfollows concerning his dutiesCannon at one time had talked to him about the possibili 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDty of changing job titles He informed Cannon then thathe did not want to be an officemanagerHe could recallno changes in 1986 in his job duties in the welding department although he did on occasion do some fieldwork He received his orders from the plant managerand had the responsibility to do what needed to be doneto get the work done in the welding department He possensed that knowledge needed to make and change jobassignments to do this and made these assignments bytaking into account the speed with which the differentemployees work the amount of the work to be doneand the difficulty of the assignmentsIt is well established that the possession of any one ofthe indicia specified in Section 2(11) of the Act' is sufficient to confer supervisory status on an employee provided that the authority is exercised with independentjudgment on behalf of management and not in a routinemanner SeeFeralloyWest Co277 NLRB 1083 (1985)and cases cited Statutory indicia in Section 2(11) are inthe disjunctive and only one needs to exist to confer supervisory status on an individualOpelika Foundry281NLRB 897 (1986)When an individual used independent judgment in assigning work and in changing work assignments had independent authority to permit employees to leave workwas the only foreman on a shift and was considered bythe plant manager to be in charge of the shift theBoard has held that that individual was a supervisorwithin the meaning of Section 2(11) of the Act SeeCulmtech Inc283 NLRB 163 fn 1 (1987) In the instantcase the evidence set out above makes it clear thatAlston possesses and regularly exercises the authority toresponsibly direct employees in the welding shop andthat in so doing he is required to use independent judgment in order that Respondents production needs aremet As he thus possesses one of the statutory indicia Ifind that he is a supervisor as defined in the ActThe Union contends that even were Alston not a supervisorRespondent is still to be held responsible for hisacts because it has held Alston out to its employees as itsagent In that regard the critical issue to be considered iswhether under all these circumstances the employeeswould reasonably believe that Alston was speaking andacting for Respondent SeeMinnesota Boxed Meat 282NLRB 1208 (1987)and casescited at 1213 As the evidence before me clearly establishes that Alston was theconduit through which Respondent communicated withitswelding department employees he was acting as Respondent s agent in conveying to them any alleged unlawful warnings and in participating in other conduct alleged as interference with or restraint or coercion of itsemployes respecting their exercise of the rights guaranteed in Section 7 of the Act SeeHohn Industries283Sec 2(11) of the Act providesThe termsupervisormeans any individual having authority inthe interestof theemployer to hire transfer suspend layoff recallpromote discharge assign reward or disciplineother employees orresponsibly to directthem or to adjust theirgrievancesor effectively to recommendsuchaction if in connectionwiththe foregoing theexerciseof such authorityisnotof a merelyroutine or clericalnature but requiresthe use ofindependent judgmentNLRB7177 (1987)See alsoSears Roebuck de PuertoRico284 NLRB 258 (1987)E Alleged Coercive Actsof Alston1The allegationsThe complaint alleges that Respondent throughAlston unlawfully interrogated its employees regardingtheir support for the Union threatened them in variousways to discourage them from supporting the Union informed them of the futility of their efforts in supportingthe Union and created the impression among them thattheir activities on behalf of the Union were under surveillance2Testimony concerning interrogation and relatedconductKenneth Cannon a brother of Respondents presidentworks for Respondent performing various productiondutiesHe testified that he signed an authorization cardfor the Union and that on 22 October Alston asked himif hewas in the UnionWhen he replied yes KennethCannon further testifiedAlston told him that he probably wont have any job and that whoever started theUnion would probably get firedAlston first testifiedfor Respondent that he never talked to Kenneth Cannonabout the Union2 but later testified that he just teasedhim by telling him that the employees did not need aunion I wasnot very impressed with the quality of Alston s account I credit the account given by KennethCannonKelvin Rodwell also testified for the General Counselas noted above He related that about 2 weeks beforethe date the representation election was heldAlstonasked him if he waswith the boys with the Unionand whether he would join them if they went on strikeAlston was asked by Respondents counsel ifhe couldremember any conversation he had with any of the employees about the Union He responded that he neverhad any As discussed further below Alston also testifiedthat he had teased employees about their wearingunion buttons while at work Alston s testimony appeared to me to be less candid than Rodwell s and Itherefore credit Rodwell s accountAnthony Frasier another of the alleged discnminateestestified that after the employees had signed cards forthe Union and on one of the occasions when Alston hadaccompanied him to a bank to assist him in getting hispaycheck cashed Alston told him that the effort by theboys to get the Union in will not work and Alstonthen asked Frasier if he was involved in the effort tobring the Union in In the course of Alston s testimonyRespondents counsel asked him if he had talked to Frasier about the Union He replied that he had not In viewof the ambivalences in his overall testimony notedabove and the unpersuasivemanner inwhich it was pre2It is possible that Alston was referring in that part of his testimonyto Jack Cannon If so that account would directly contradict Jack Cannon s testimony that he had questioned Alston about the Union Alstonhimself acknowledged that Jack Cannon jumped on him on receivingthe Union s demand for recognition CANNON INDUSTRIES637sented I am not disposed to credit his denial Instead Icredit Frasier s accountThe credited testimony discloses that Alston questioned employees Kenneth Cannon Kelvin Rodwell andAnthony Frasier regarding their support for the UnionThe Board has held that a supervisors questioning ofemployees regarding such support when done in a coerclue context violates Section 8(a)(1) of the Act SeeCooper Industries283 NLRB 323 (1987) In view of theabsence of any lawful purpose for the interrogations byAlston in context with the warnings to KennethCannon in context with the remarks he made to Rodwell and Frasier and as these instances were not readilyisolated from other coercive conduct engaged in byAlston as discussed below I find that the interrogationstook part in a coercive context and thus constituted violations of Section 8(a)(1) of the Act3Testimony regarding alleged threatsThe General Counsel called four employees to testifyin support of the complaintallegationthatRespondentthrough Alston threatened its employees with the loss oftheir jobs in order to discourage them from supportingthe UnionKenneth Cannon s testimony included the conversationon 22 October set out above in which Alston stated ineffect that he and those who started the Union would bedischargedKenneth Cannon testified that Alston alsohad told him that Jack [Cannon] would not letno unionin there because he will close the plant down close thewelding shop down before he let a union inAlstondenied that he ever discussed the shutting down of theplantwith any employee He testified that he used totease them that we can still have a plantif theUnion do comeKenneth Cannon s account is the morepersuasive one and I credit itRobert Petersona painterinRespondents employuntilhis discharge as discussed later testified that aboutthe time hesigned anauthorization card for the UnionAlston approached him and informed him that if the employeesget the union he knew that [all who worked inthe back with Alston] were all gonethat he wouldhave a new crewClevelandWillisanother alleged discriminatee testafledas did Kenneth Cannon and Joseph Johnson thatafter virtually all the employees had put on union buttons while at work soon after the Union sent its letterdemandingrecognitionAlston told them to take the buttons off if they did not want to lose their jobs Alstontestified that he never talked to any employee about theUnion He later testified that he used to tease KennethCannon about taking the buttons off and stuff and thathe did tell Kenneth Cannon and Robert Peterson thatthey' should know better than to wear those buttons Icredit the accounts of the General Counsels witnessesIcredit also the testimony of Cleveland Willis discussed further below that on 24 October Alston toldhim that they got rid of Henry Jones because of theUnionHenry Jones is one of the seven alleged discriminateesThe credited testimony discloses that Respondent byAlston threatened employees with discharge to discourage their support for the Union including threatening toclose the plant and welding shop toward that endRegarding the threat relating to the wearing of unionbuttons while at work the Board inKeystone Lamp MfgCorp284 NLRB 626 (1987) adopted a finding that itwas unlawful for the employer there to order an employee to remove a union button she was wearing whenthere was no showing by it of special circumstances tojustify the orderThe threats in the instant case byAlston to the employees to compel them to discard theirunion buttons obviously compound the wrong and arethereby unlawfulLastlyAlston s informing Willis that Henry Jones wasdischarged for unlawful reason constitutes an impliedthreat violative of Section 8(a)(1) of the Act SeePioneerHotel276 NLRB 694 (1985)4 Statements concerning futility of Union sorganizing effortClevelandWillis testified that on 29 October Alstontold him when he was in the welding shop that Jack[Cannon] is not going to let those boys have any unionin the companyAnthony Frasier testified that after hehad signed a union authorization card Alston told himthat the efforts by the employees to bring in the Unionwon t work because Jack [Cannon] beat the Union outbeforeAlston testified that he told Willis thatwe am tgonna have no UnionInStandard Products Co281NLRB 141 (1986) theBoard adopted a finding that it was not unlawful for aplantmanager to tell employees that that respondentwould do anything in its power to keep the Union outThe administrative law judge there reasoned that thatremark was vague and subject to interpretation by theemployees In the instant case the remarks by Alstonadmit of no uncertaintyHe made it clear more thanonce that Respondents president would have nothing todo with the Union and on another occasion as notedabove coupled that observation with an outright threatof reprisal Statements to employees that it was futile forthem to continue efforts to obtain representation by aunion constitute violations of Section 8(a)(1) of the ActSeeAmericareConvalescentCenter280NLRB 1206(1986) In that case the Board adopted a finding that itwas unlawful for a low level supervisor to convey toemployees the views of an executive that she would seeto it that no union came in and that she would not allowa union to tell her what to do To the same effect seeRood Industries278 NLRB 160 (1986)5 Impression of surveillanceThe complaint alleges that 3 December at a bowlingalleyRespondent by Alston created the impressionamong its employees that it was keeping their union activitiesunder surveillanceThe General Counsels witnesses testified that the Union scheduled a general meeting then and that Alston arrived at the bowling alleyThe Union s officials were expecting him as the employees told them that Alston was going to be coming Theyasked Alston to identify himself when he approached thedoor of the meeting room When he identified himself to 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunion officials as a supervisor he was refused entry andasked to leave He left By that date incidentally virtually all of Respondents employees had signed union cardsand had openly worn union buttons while at work to announce their support for the UnionThe test in determining whether an employer unlawfully created the impression of surveillance of employeesprotected activities is whether employees would reasonably assume from statements by the employer that theiractivities had been placed under surveillance SeeRoodIndustriessupra andcasescited there There is no evidence of any suchstatementor the equivalentin the instant caseAlthough the General Counsel has not expressly articulated it it may be that she contends thatAlston s presence at the bowling alley left the impressionwith the employees that he had earlier engaged in surveillance of the activities that led up to the scheduling ofthatmeeting If that is the theory I reject it as I wouldfirst have to draw an inference that any such earlier activitieswere not conducted openly Any such inferencewould have to be based on speculation If the GeneralCounsel is contending that Alston s appearance at thebowling alley constituted unlawful surveillance I notethat the Board has had occasion to find violative a supervisor s being present ata union meetingas an observerSeeHoward Johnson Motor Lodge261NLRB 866 870(1982)However there is no allegation before me thatRespondentengaged insurveillanceThe Board hasstated that it would not be appropriate to consider a contention where it was not earlier framed in the pleadingsSeeGreen Construction271 NLRB 1503 (1984) In thatregard if the General Counsel had actually alleged thatRespondent engaged in surveillance on 3 December Respondent might well have shown that Alston had beeninvited by an employee to attend the meeting Thatwould have constituted a complete defense I shall recommend dismissal of the complaint allegation that Respondent created the impression that it keptthe union activities of its employees under surveillanceF Alleged Unlawful Promise by General ManagerWolfThe complaint alleges that Respondents plant managerRaymond Wolf unlawfully promised employees anextended Thanksgiving holiday in order to discouragethem from continuing to support the Union In supportthereof Cleveland Willis testified that Wolf informed theemployees that they would not have to work on theFriday after Thanksgiving DayWillis further testifiedthat in 1985 the employees worked on that FridayWolf who was hired in Augustas general managertestified that he had discussed with the employees theidea of working on the Saturday before ThanksgivingDay in order to be able to take off the Friday afterThanksgiving Day According to Wolf the employeeswere amenable to the idea and that became the scheduleJack Cannon testified that Respondent had never had aformal holiday schedule and that workrequirements ingeneral control what days off will be given employeesHowever Respondents employee handbook which hasbeen in effect since 1982lists sevenpaid hoildaysInUnited ArtistsTheatre277NLRB 115 123-124(1985) the Board adopted a finding that it was not unlawful for a new supervisor to create and to announce toemployees a system involving three warnings precedinga dischargeduring a union organizing campaign eventhough that supervisor at that same time committed certarn acts that were violative of employee Section 7rights I find therefore that the fact that the Union wasengaged in an organizational campaign is insufficient tocolor Wolf's conduct respecting the extended Thanksgiving holiday in 1986 as unlawfulG Interrogation by Supervisor BoyleKelvin Rodwell testified that a week or two prior tothe election in Case 3-RC-8981 Respondents supervisorThomas Boyle asked him if he was with theUnion and that he responded that he was Boyle wasthen supervising the machine shop the welding department and the shipping department Boyle has left Respondent s employ and did not testify before meInPage Avjet Inc278 NLRB 444 (1986) the Boardconsidered and found lawful a supervisors questioning ofan employee along essentially the same lines as those testified to by Kelvin Rodwell in the instant case I thusfind that Boyle s inquiry was uncoercive and hence notviolative of Section 8(a)(1) of the ActH The Alleged Unlawful DischargeThe complaint as amended at the hearing alleges thatRespondent discriminatorily laid off or discharged sevenemployees Respondent contends that their employmenthad been terminated solely for business reasons HenryJones was the first of these seven laid off or discharged1Henry JonesJones began working for Respondent in January 1986as a welder earning $6 an hour In August the plantmanager then Thomas Boyle rated him as a conscientious employee but one who also needed to improve hisproduction speed By October he was earning bonusesfor productivityJones telephoned the Union s office in late SeptemberThat was the start of the Union s organizing attempt On29 September Jones met with union organizers Twoother employees of Respondent were also there Cleveland Willis and Joseph Johnson Followup meetings wereheld on 6 13 and 15 October These same three employees were present at these meetings In addition employeeDaleWebb attended the 6 October meeting RobertJones (apparently no relation to Henry) attended the 13October meeting and James Seno was at the 13 and 15October meetingsUnion authorization cards were handed out at the 15October meeting Henry Jones and other employees distributed these cards to the approximately 40 productionand maintenance employees of Respondent All signedwithin a few days Two employees later asked for theircardsOn 20 October as noted earlier the Union sent a letterto Respondent demanding recognition as bargaining representative for the employees in the production and CANNON INDUSTRIES639maintenance unitAlso as noted earlier the Union filedits petition for an election with Region 3 on 22 OctoberVirtually all the unit employees wore union buttons atwork on 20 OctoberOn 24 October Jones was absent from work havingbeen excused because his wife was in labor On that sameday Respondents general manager Wolf wrote a letterto Jones statingDue to economic reasons you arebeing laid off effective todayThe letter went on to tellJones that he was not to report to work on Monday 26October Jones did not report to work and had no contactwithRespondent until early 1987 as discussedbelowAs noted earlier Jones supervisor Alston told ClevelandWillis on 24 October that they got rid of HenryJones because of the UnionAdditionallyKelvin Rodwell testified credibly that Respondents president referred to the people in the back (i e the welding department where Henry Jones worked) as the ones whohad started the UnionThe General Counsel has met her burden of establishing prima facie that Jones was laid off because of hisactivities on behalf of the Union Thus he was one ofthe most active of Respondents employees in their support of the Union Respondent was aware of his activitiesas evidenced by Alston s remark to Willis by thefact that he also worea unionbutton at work and byJackCannon s remark to Rodwell concerning thepeople in the backFurther the circumstances of thiscase would warrant the application of the Board s smallplant doctrine to charge Respondent with knowledge ofJones activities on behalf of the Union inasmuch as Respondent s plant is only 3000 square feet in area its president toursthe plant frequentlyand in viewof the otherfactors just noted In that regard seeBartles & ShoresChemical Co274 NLRB 1034 (1985) and the cases discussed at 1041 The precipitate timing of Jones layoff inrelation to the Union s demand for recognition the summary nature of the layoff itself the unstated economicreasonsproferred as the basis for his layoff and theunion animusevident from Alston s admission Cannon sremarks and the other instances of coercive conduct already discussed are factors readily supporting the GeneralCounsels prima facie case InAirport Distributors280NLRB 1144 (1986) the Board concluded that the GeneralCounsel had made out a prima facie case of discriminatory discharge in a factual situation analogous to theone before meThe burden now devolves on Respondent to demonstrateby a preponderance of the evidence that Joneswould have been laid off absent his activities on behalfof the Union In that regard seeWright Line251 NLRB1083 (1980) See alsoCentre PropertyManagement 277NLRB 1376 (1985)In anapparent reference to thatpointRespondent notes that it consented to an electioninCase 3-RC-8981 andthat it conductedaminimalpropaganda campaign having held only one meetingwith its employees Those considerations could suggestthatRespondent may have been neutral respecting theUnions organizationaleffort but they hardly counterbalance the openly coercive conduct it did engage in asfound above The following evidence offered by Respondent is also relevant to its burdenRespondents president testified that in early and mid1986 he had observed that Henry Jones was alwaysaway from his workplace talking with others and that hisproductivity was low If that evidence was to be used tosupport theassertion in Respondents letter of 24 October to Jones that his layoff was due to economicreasonsitwas readily negated by the fact that in the&weeks immediately preceding his layoff Jones received production bonuses and also by the fact that Jones had neverreceived any indication that his production was jeopardizinghis continued employmentRespondents president also testified that in early1986Respondent had lost a contract because of poorwork that Jones had performed Ray Wolf Respondent sgeneral manager testified that in late September or earlyOctober he talked to Respondents president about thefact that Jones was spending too much time in the machine shop working on a certain project referred to astheCentralFoundry jobRespondentspresidentCannon testified that he wanted to let [Jones] go inJuly because his productivity was poor but decided tokeep him on until the Central Foundry job was completed Cannon further testified that in early September hemet with Wolf then the new plant manager and askedhim to go to the welding shop to find out why production goals were not being met According to him Wolfreturned with a survey that Henry Jones ismostlystanding up talkingor isnot in the welding shopCannon then testified that he informed Wolf of his previous meeting with the former plant manager and toldWolf that on completion of the special project (i a theCentralFoundry job) on which Jones was workingJones was to be laid offThe inference I draw from the testimony offered byRespondents witnesses is that Jones work was of poorquality that his production was too low and that he wasalso wasting the time of other employees by talking toomuch with them while on the job That testimony isoffset in good part by other evidentiary considerationsThus the quality of Jones work was rated as satisfactory in August His production was good in October ashe earned production bonuses in each of the weeks immediately preceding his layoff I find it hard to acceptthe testimony that Jones was talking too much withother employees on the job and thereby wasting production time in view of the following considerations Inearly 1987 Jones responded to a newspaper advertisement by Respondent for welders Respondent replied byoffering him $4 50 an hour instead of the $6 an hour hewas earning when laid off Jones declined It seems tome that if Jones were really causing production lossesby talking too much to other employees during worktimesRespondent would not want him back in itsemploy even if it were able to hire him at $12 a day lessthan it had been paying him That amount seems hardlyenough to offset wasteful losses that Respondent seemsto infer were caused by Jones excessive talking on thejob Lastly the credited testimony discussed earlier discloses that Jone s immediate supervisor had attributed his 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlayoff to his union activities not to economic reasons Iam not at all persuaded by the quality of the evidenceproferred by Respondent and thus find it has not met itsWrightLineburdenFurther the accounts of JackCannon and of Plant Manager Wolf differ by as much asa month concerning when the decision had been made tolay Jones off and whether it was based on an earlier decision by Cannon after he talked with the former plantmanager on Wolf's recommendation It may be thatthose differences by themselves are not dispositive butthey in context with other testimony proferred by Respondent are hardly supportive to Respondent in discharging itsWright Lineburden2Michael Chikey Anthony Frasier Robert JonesRobert Peterson Kelvin Rodwell and ClevelandWillisRespondent discharged these six employees at the endof 1986 The General Counsel contends that they weredischarged because they supported the Union Respondent asserts that they were discharged because of excessive absenteeismAll of these six employees signed authorization cardsfor the Union and virtually all wore union buttons whileatwork on 20 October Cleveland Willis and RobertJones also had attended union meetings before union authorization cards were distributed Jones had the assignment of solicting signd cards from several named employees and as noted earlier all employees did signunion cards Chikey prominently displayed union insigniaon his jacket and other apparel while workingWillishad been the Unions observer at the election held inCase 3-RC-8981 Shortly after that election RodwellcongratulatedWillis on the Union s victory he did thisin the presence of General Manager WolfAll six received an identically worded terminationnotice dated 29 December that readThis is to notify you that as ofDecember 301986you are considered terminated due to the factthat you have accumulated more than 48 hours ofunexcused ab[s]encesBased on Company Policy any employee whoreached 48 hours of unexcused absences in a calendar year will be terminatedThe policy referred to in these notices is set out in amemo sent all employees on 2 May by Respondent spresidentThe memo readsDue to continued high absenteeism and tardinessamong employees it has become necessary to implement a more stringent attendance policy withinthe plantOn May 5 1986 the following policy will becomeeffective1Any employee whose total absences exceed 48hours in a year will be terminated The followingabsences are exempt from this policy vacationsholidays short and long term illness(allabsencesdue to illiness must be verified by a doctor s statement)work related illnessesjury duty and temporarywork slow downsEven though legitimate illnessesmay be exempt from this policy initially contenuous absenteeism due to illness could eventuallylead to termination2Tardiness and leaving work early will also becounted in determining total absent hours Tardinesscould result in suspension and loss of work for a fullday If you are sent home for tardiness your fullday s absence will be counted against you (e g 30minutes of tardiness could result in a full 8 hours ofabsence)3Once an employee has missed 40 hours ofwork he or she will be given a warning notice indicating that once they have missed 8 additionalhours their termination is forthcomingSince this policy becomes effective May 5 1986 allabsences prior to this date will not be held againstyou Therefore each of you has an equal chance toimprove your attendance recordIn addition to the above policy the following rulesare still in effect and must be strictly obeyedAny employee who is absent without calling in for 3or more consecutive days will be considered tohave voluntarily terminatedAll employees(no exceptions)must call in whenthey are going to be absent for the day Failure todo so will also result [in] 8 hours loss towards 48hoursEmployees are encouraged to try and resolve anywork related problems with their supervisor firstbefore coming to PersonnelHowever if youmust come to the office you should have your supervisor make an appointment for you with PersonnelOtherwiseyou should remain in yourwork areaAll of the above policies will be strictly enforced inorder to reduce the excessive absenteeism we havebeen experiencing I expect each of you to cooperate in this effortRodwell had been promoted to a group leader positionas of 2 December His testimony discloses that he didnotwhile in that capacity possess any of the supervisory attributes set out in Section 2(11) of the Act He testafeed that he never received a warning notice as specifiedin paragraph 3 of the 2 May memo The General Counsel had subpoenaed certain of Respondents records Oneof those was a form entitledEmployeeWarningNoticeItwas dated 29 December and was signed byRespondents general managerWolf Handwriting thereon refers to a second warning dated 28 December and toa final warning also dated 29 December presumably thatvery noticeThe line forEmployers Signature isblankRodwell testified that he had received a warningin June and none other He testified also that he neversaw the 29 December warning notice before the date ofthe hearing Rodwell further testified that Wolf told himafter giving him his termination notice that he shouldsee Jack Cannon if he had any questions Rodwell testa CANNON INDUSTRIES641fled that he did ask Cannon about his discharge and thatCannon told him that nothing could be done I creditRodwell s testimonyRobert Peterson testified that he had been warned several times about his absenteeism but that he never received the 40 hour warning contemplated in the 2 Maymemo Respondent had issued written warnings on 13June and 3 September to Peterson based on his attendanteHis signature appears on those warnings A warning dated 23 December signed by General Manager Wolfpurports to be a final warning to him it does not containPeterson s signatureWolf testifiedthat he gave Petersonthe 23DecembernoticeWolflater in his testimonystated that none of these six alleged discnminatees weregiven the 40 hour warning because as he put it Respondentwas lax in administrating its paperwork Icredit Peterson s accountClevelandWillis testified that the only warnings heever received concerning his attendance were given himin 1984 and 1985 Willis also testified that when wolf notified him of his termination he told Cannonand Wolf tono avail that he had not missed 48 hours I credit histestimonyMichael Chikeytestified thatwhen he was given histermination notice he attempted to tell Wolf that his absenceswere excused for medical reasons and that helater tried to give Cannon his doctors excuseChikeyrelated that Cannon told him that he cannot do anythingabout it and told him to get his things and to go homeWolf testifiedthat he informedChikey thathe was terminated for violating its absentee policy andthat Chikeyresponded that that was no problemCannon in thecourse of his testimony did not refer to any discussionhe had withChikey I credit Chikeys testimonyAnthony Frasier testified that he never received anywarming for absenteeism and that he had been excusedfrom workon 29December because he had to go tocourtHis supervisorCharles Cochranhad prepared afirstwarningdated 29 December in which he wrotethat if Frasiercontinuesto be tardyor absentitcould lead to terminationUnderneath that writing onthat form is a handwritten note by General ManagerWolf readingRec that this employee be terminated asof 12-30-86Employee has accumulated more than 48hours of lost timeThe line thereon for the employee ssignature is blank Cochran testifiedthat he hadnot seenWolf's note until he testified before me I credit Frasier saccountThe evidenceestablishes that all of these dischargedemployees supported the Unionthat theyopenly hadprofessed their support forthe Union by having wornunion buttonson the joband by other actsthat theywere discharged within a fewdaysof the issuance of acertification of representation to the Union that Respondent as earlier found had repeatedly made clearthat it would retaliate against its employees for supporting the Union and that Respondent did not even beginto comply withitsown policy respecting absenteeismin that itprovidednone of the discharged employeeswith the requisite notice as set out inthe 2May memoIn these circumstances and noting the Board s findingsinACTIV Industries277 NLRB 356 (1985) a case withan analogous factual pattern I find that the GeneralCounsel has met her burden of showing that Respondentdischarged these employees in retaliation for their havingengaged in activities in supportof the Union SeeT & TMachineCo278 NLRB970 (1986)The question that remains is whether Respondent cancarry the burden of showing that it would have discharged these employees absent their union activitiesWright LinesupraRespondent adduced testimonyto show thatfor yearsabsenteeism has been a major problem at its Rochesterplant so much so that Respondent saw fit to set up inMay a definitive policy to attack that problem Respondent s summary actions in late December underminedthat verypolicy and suggested instead that Respondenthad a goal much different than that of solving the absentee problem General Manager Wolf seemed to attemptatone point to establish that he was following thatpolicy buthis explanation became so confused that hevolunteered that his confusion was attributable to histaking medicationfor his high bloodpressureEven thatexplanationmay be questionable as he had taken thatmedication while managing Respondents plant I notetoo that one of the discharged employees Kelvin Rodwell had been promoted to group leader in early December It seems unlikely that it would promote an employee despite an assertedly great concern over his attendance record and then summarily discharge him lessthan a month later For that matter General ManagerWolf testifiedthat he wantd to discharge Rodwell andthe others in October but was dissuaded by Respondent s labor counsel from doingsoYetRespondentwould haveme accept the fact that it promoted Rodwellin early December despite such a great concern regarding his attendance recordSimilar implausible accounts pertain to its reason forterminating FrasierRespondents supervisorCochrantestifiedhe prepared a first warning to Frasier in lateDecember General ManagerWolf testifiedhe revisedthis to a discharge recommendationtoCochranwhonever saw it until well afterWolf dischargedFrasierEven Wolf acknowledged that it is unusual in the bussnessworld for ageneral manager to make a formal recommendation to a subordinate I find Wolf's account implausibleIn short the evidence proferred by Respondent fallsfar short of meeting it burden underWright LineIfind that Respondent discharged these employees inretaliation for their union activitiesCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and(7) of theAct2The Unionis a labor organization as defined in Section 2(5) of the Act3Respondent has committed unfair labor practices inviolation of Section8(a)(1) of the Act by coercivelyquestioning its employees regarding their support for theUnion threatening its employees with discharge to discourage them from supportingthe Uniontelling its em 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees in effect that it is futile for them to support theUnion warning its employees not to discuss the Unionwhile on their breaktimes and the conduct described inparagraph 4 below4 Respondent has committed unfair labor practices inviolation of Section 8(a)(3) of the Act by having laid offHenry Jones on 24 October and by having dischargedMichael Chikey Anthony Frasier Robert Jones RobertPetersonKelvin Rodwell and Cleveland Willis on 30December in order to discourage its employees fromsupporting the Union5The unfair labor practices found above in paragraphs 3 and 4 concerning the operations of Respondentas set forth in paragraph 1 have a close intimate andsubstantial relationship to trade traffic and commerceamong the several States and tend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof6 Those allegations in the complaint concerning otherunlawful acts are found to be without mentTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices within the meaning of Section8(a)(1) and (3)of theAct Ishall recommend it be ordered to cease and desist and to take certain affirmativeaction to effectuate the policiesof the ActRespondent shall be ordered to offer immediate andfull reinstatement to Henry JonesMichaelChikey Anthony FrasierRobert Jones Robert Peterson KelvinRodwell and Cleveland Willis to their former jobs or ifthosejobs no longer exist to subtantially equivalent jobswithout prejudice to their seniority and other right andprivileges and make each of them whole for any loss ofearnings and other compensations they may have suffered as a result of the discrimination against them intheir employment herein found by having been eitherdiscriminatorily laid off or discharged Backpay shall becomputed in accordance with the manner prescribed inF W WoolworthCo90 NLRB289 (1950)with interestas computed inNew Horizonsfor theRetarded 3Respondent shall also be ordered to remove from itsfiles all references to its unlawfullayoff ofHenry Jonesand to its unlawful discharges of MichaelChikey Anthony Frasier Robert Jones Robert Peterson Kelvin Rodwell and ClevelandWillis and to notify each of them inwriting that this has been done and that evidence of itsunlawful conduct will not be used as a basis for futurepersonnel actions against themInsofar as Respondent may contend that its job offer inearly 1987 to Henry Jones tolled backpay or made unnecessary a reinstatement offer as directed I find that the1987 job offer was a sham for the reasonsset forthaboveEven were it not I could not find that it wasbona fide absent a showing that the certified representative concurred in the wage rate change8UnderNewHorizonsinterest is computedat the shortterm Federalratefor the underpayment of taxes as set out in the 1986 amendment to26 U S C § 6621Interest accrued before 1 January1987 (theeffectivedateof theamendment)shall be computedas inFlorida Steel Corp231NLRB 651 (1977)The General Counsel seeks a visitatonal order authorizing the Board for compliance purposes to obtain discovery from Respondent under the Federal Rules ofCivil Procedure under the supervision of the U S courtof appeals on enforcement of the Order The Board hasin a recent case analogous to this one found that such anorder is not warranted SeeMigah Industries285 NLRB820 (1987) Accordingly I findno ment inthe GeneralCounsel s requestOn these findings of fact and conclusions of law andon the entire record I issue the following recommended4ORDERThe Respondent Cannon Industries Inc its officersagents successors and assigns shall1Cease and desist from(a)Coercively questioning its employees about theirsupport for United Steelworkers of America AFL-CIO(b) Threatening to discharge its employees in order todiscouragetheir support for the Union(c) Informing its employees that it is futile for them tosupport the Union(d)Warning employees not to discuss the Union whenthey are on their breaktimes(e)Laying off or discharging any of its employees todiscourage it employees for supporting the Union(f) In any other manner interfering with restrainingor coercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer immediate and full reinstatement to HenryJonesMichael Chikey Anthony Frasier Robert JonesRobert PetersonKelvin Rodwell and Cleveland Willisto their former jobs or if those jobs no longer exist tosubstantially equivalent positionswithout prejudice totheir seniority or any other rights or privileges previously enjoyed and make them whole for any loss of earnings and other benefits suffered as a result of the discnmination against them in the manner set forth in theremedy section of the decision(b) Remove from its files all references to the unlawfullayoff of Henry Jones and to the unlawful discharges ofMichael Chikey Anthony Frasier Robert Jones RobertPetersonKelvinRodwell and Cleveland Willis andnotify each of them in writing this has been done andthat evidence of its unlawful conduct will not be used asa basis for future personnel actions against them(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order4 If no exceptionsare filedas providedby Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrdershallasprovidedin Sec102 48 of the Rules be adopted by theBoard and allobjectionsto them shall be deemed waivedfor all putposes CANNON INDUSTRIES(d) Post at itsplant inRochester New York copies ofthe attached notice markedAppendix 5 Copies of thenotice on forms provided by the Regional Director forRegion 3 after being signed by the Respondents authorized representative shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu5If this Order is enforcedby a judgmentof a United States court ofappeals the words in the notice readingPosted by Order of the NationalLaborRelations Board shallreadPosted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board643tlvedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the rotices are not altered defaced or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS ALSO RECOMMENDED that the complaint be dismissed insofar as it alleges violations of the Act not specifically found